Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 1 of 10            PageID #: 22




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

     DAROLD J. ULEP, #A0235774,                 CIVIL NO. 20-00532 JAO-KJM

                Plaintiff,                      ORDER DISMISSING COMPLAINT
                                                WITH PARTIAL LEAVE TO
          vs.                                   AMEND

     STATE OF HAWAII DEPARTMENT
     OF PUBLIC SAFETY, et al.,

                Defendants.


                    ORDER DISMISSING COMPLAINT WITH
                             PARTIAL LEAVE TO AMEND


         Before the Court is Plaintiff Darold J. Ulep’s (“Ulep”) Prisoner Civil Rights

 Complaint (“Complaint”) brought pursuant to 42 U.S.C. § 1983. ECF No. 1. Ulep

 alleges that Defendants1 violated his civil rights during his current pretrial

 confinement at the Oahu Community Correctional Center (“OCCC”), where he

 tested positive for COVID-19. Id. at 5. For the following reasons, the Complaint

 is DISMISSED with partial leave granted to amend pursuant to 28 U.S.C.

 §§ 1915(e) and 1915A(a).




 1
   Ulep names as Defendants the State of Hawaii Department of Public Safety and
 the Department of Health. ECF No. 1 at 1.
Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 2 of 10               PageID #: 23




                           I. STATUTORY SCREENING

       The Court is required to screen all in forma pauperis prisoner pleadings

 against government officials pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

 See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018). Claims or

 complaints that are frivolous, malicious, fail to state a claim for relief, or seek

 damages from defendants who are immune from suit must be dismissed. See

 Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc); Rhodes v.

 Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

       Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

 standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

 See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam). Under

 this standard, a complaint must “contain sufficient factual matter, accepted as true,

 to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (internal quotation marks and citation omitted). A claim is

 “plausible” when the facts alleged support a reasonable inference that the plaintiff

 is entitled to relief from a specific defendant for specific misconduct. See id.

       Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

 complaint; Rule 8 “requires only ‘a short and plain statement of the claim showing

 that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

 what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

                                             2
Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 3 of 10          PageID #: 24




 Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

 (1957)). “Threadbare recitals of the elements of a cause of action, supported by

 mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

 omitted). The “mere possibility of misconduct,” or an “unadorned,

 the-defendant-unlawfully-harmed-me accusation” falls short of meeting this

 plausibility standard. Id. at 678–79 (citations omitted); see also Moss v. U.S.

 Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

       Pro se litigants’ pleadings must be liberally construed and all doubts should

 be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

 (citations omitted). The Court must grant leave to amend if it appears the plaintiff

 can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

 claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

 Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).

                                II. BACKGROUND2

       At some point during Ulep’s pretrial detention at the OCCC, he was

 quarantined for eighteen days. ECF No. 1 at 5. Ulep took three COVID-19 tests

 between August 9 and August 25, 2020. Id. On August 28, 2020, he received a




 2
   Ulep’s factual allegations are accepted as true. See Nordstrom v. Ryan, 762 F.3d
 903, 908 (9th Cir. 2014).

                                           3
Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 4 of 10           PageID #: 25




 positive test result. Id. Ulep claims that during an unspecified period he was

 housed with three other inmates in a “small” cell. Id. Ulep further claims that

 social-distancing policies were not followed at the OCCC. Id. Ulep seeks

 $1,150,000 in damages, $500,000 in life insurance, and “executive medical

 insurance.”3 Id. at 9.

                                 III. DISCUSSION

 A.    Legal Framework for Claims under 42 U.S.C. § 1983

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

 right secured by the Constitution or laws of the United States was violated, and

 (2) that the alleged violation was committed by a person acting under color of state

 law. See West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 requires a

 connection or link between a defendant’s actions and the plaintiff’s alleged

 deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v.

 Goode, 423 U.S. 362, 371–72, 377 (1976); May v. Enomoto, 633 F.2d 165, 167

 (9th Cir. 1980). “A person ‘subjects’ another to the deprivation of a constitutional

 right, within the meaning of section 1983, if he does an affirmative act, participates

 in another’s affirmative acts, or omits to perform an act which he is legally

 required to do that causes the deprivation of which complaint is made.” Johnson v.


 3
  To the extent Ulep asks the Court to dismiss pending state criminal charges, ECF
 No. 1 at 9, such a claim is barred by the abstention doctrine set forth in Younger v.
 Harris, 401 U.S. 37, 43–46 (1971).
                                           4
Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 5 of 10               PageID #: 26




 Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (citation omitted). Thus, a plaintiff must

 allege that he suffered a specific injury as a result of a particular defendant’s

 conduct and must affirmatively link that injury to the violation of his rights.

 B.     Eleventh Amendment Immunity

        “The Eleventh Amendment bars suits for money damages in federal court

 against a state, its agencies, and state officials acting in their official capacities.”

 Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citation

 omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03

 (1984). It does not bar official-capacity suits for prospective relief to enjoin

 alleged ongoing violations of federal law. See Wolfson v. Brammer, 616 F.3d

 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of State Police, 491

 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages against state officials in

 their personal capacities. See Hafer v. Melo, 502 U.S. 21, 30–31 (1991); Porter v.

 Jones, 319 F.3d 483, 491 (9th Cir. 2003).

        Ulep names as Defendants the State of Hawaii Department of Public Safety

 and the Department of Health. ECF No. 1 at 1. Any claims against the State of

 Hawaii and its agencies are barred by the Eleventh Amendment. See Neal v.

 Shimoda, 131 F.3d 818, 832 n.17 (9th Cir. 1997) (“We . . . agree with the district

 court that the State of Hawaii is entitled to the protections of sovereign immunity

 under the Eleventh Amendment.” (citation omitted)); Blaisdell v. Haw. Dep’t of

                                              5
Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 6 of 10          PageID #: 27




 Pub. Safety, 621 F. App’x 414, 415 (9th Cir. 2015) (“The district court properly

 dismissed [plaintiff’s] action against the Hawaii Department of Public Safety

 because it is barred by the Eleventh Amendment.” (citation omitted)); Woods-

 Bateman v. Hawaii, Civ. No. 07-00119 HG LEK, 2008 WL 2051671, at *4–5 (D.

 Haw. May 13, 2008) (concluding that claims against the Department of Health

 were barred by the Eleventh Amendment). Ulep’s claims against the State of

 Hawaii Department of Public Safety and the Department of Health are

 DISMISSED with prejudice. Ulep may amend his pleading, however, to name a

 proper defendant or defendants.

 C.    Fourteenth Amendment Claims

       If Ulep chooses to file an amended pleading, he must consider the following

 legal standards. Ulep alleges that certain conditions of his pretrial confinement at

 OCCC violated the Eighth Amendment. ECF No. 1 at 5. Where a pretrial detainee

 challenges conditions of confinement, however, such claims “arise under the

 Fourteenth Amendment’s Due Process Clause, rather than under the Eighth

 Amendment’s Cruel and Unusual Punishment Clause.” Gordon v. County of

 Orange, 888 F.3d 1118, 1124 (9th Cir. 2018) (internal quotation marks and citation

 omitted). The standard under the Fourteenth Amendment for a pretrial detainee

 “differs significantly from the standard relevant to convicted prisoners, who may

 be subject to punishment so long as it does not violate the Eighth Amendment’s

                                           6
Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 7 of 10             PageID #: 28




 bar against cruel and unusual punishment.” Olivier v. Baca, 913 F.3d 852, 858

 (9th Cir. 2019) (internal quotation marks and citation omitted).

       “In evaluating the constitutionality of conditions or restrictions of pretrial

 detention that implicate only the protection against deprivation of liberty without

 due process of law, . . . the proper inquiry is whether those conditions amount to

 punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979) (footnote

 omitted);4 see also Block v. Rutherford, 468 U.S. 576, 583–85 (1984). “Not every

 disability imposed during pretrial detention amounts to ‘punishment’ in the

 constitutional sense[.]” Bell, 441 U.S. at 537. “Loss of freedom of choice and

 privacy are inherent incidents of confinement,” and the fact that detention

 “interferes with the detainee’s understandable desire to live as comfortably as

 possible and with as little restraint as possible during confinement does not convert

 the conditions or restrictions of detention into ‘punishment.’” Id.

       The elements of a threat-to-safety or denial-of-medical-care claim under the

 Fourteenth Amendment are the same. The plaintiff must show that:

              (1) [t]he defendant made an intentional decision with respect to
              the conditions under which the plaintiff was confined; (2) [t]hose
              conditions put the plaintiff at substantial risk of suffering serious
              harm; (3) [t]he defendant did not take reasonable available

 4
   Although Bell considered a claim under the Due Process Clause of the Fifth
 Amendment, the same standards apply under the Due Process Clause of the
 Fourteenth Amendment. See Paul v. Davis, 424 U.S. 693, 702 n.3 (1976) (“[T]he
 Fourteenth Amendment imposes no more stringent requirements upon state
 officials than does the Fifth upon their federal counterparts.”).
                                            7
Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 8 of 10            PageID #: 29




              measures to abate that risk, even though a reasonable officer in
              the circumstances would have appreciated the high degree of risk
              involved—making the consequences of the defendant’s conduct
              obvious; and (4) [b]y not taking such measures, the defendant
              caused the plaintiff’s injuries.

 Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc)

 (formatting and footnoted omitted); see id. (threat to safety); Gordon, 888 F.3d at

 1124–25 (denial of medical care); see also Gay v. California, No. 2:20-cv-1276

 AC P, 2020 WL 3839805, at *3 (E.D. Cal. July 8, 2020) (Claire, Mag. J.) (“The

 instant complaint, premised solely on plaintiff’s alleged inability to socially

 distance from other detainees, does not state a cognizable Fourteenth Amendment

 claim.”).

                              IV. LEAVE TO AMEND

       The Complaint is DISMISSED with partial leave granted to amend. Ulep

 may file a first amended complaint on or before January 11, 2021 that attempts to

 cure the deficiencies in his claims. Ulep may not expand his claims beyond those

 already alleged herein or add new claims, without explaining how those new

 claims relate to the claims alleged in the Complaint. Claims that do not properly

 relate to his Complaint are subject to dismissal.

       Ulep must comply with the Federal Rules of Civil Procedure and the Local

 Rules for the District of Hawaii, particularly LR10.4, which require an amended

 complaint to be complete itself, without reference to any prior pleading. An

                                            8
Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 9 of 10           PageID #: 30




 amended complaint must be short and plain, comply with Rule 8 of the Federal

 Rules of Civil Procedure, and be submitted on the court’s prisoner civil rights

 form. An amended complaint will supersede the preceding complaint. See

 Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);

 LR99.1; LR10.4. Claims not realleged in an amended complaint may be deemed

 voluntarily dismissed. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir.

 2012). If Ulep fails to timely file a first amended complaint that cures the

 deficiencies in his claims, this action may be dismissed, and that dismissal may

 count as a “strike” under 28 U.S.C. § 1915(g).5

                                  V. CONCLUSION

         (1) The Complaint is DISMISSED for failure to state a colorable claim for

 relief pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1). Ulep’s claims against

 the State of Hawaii, Department of Public Safety, and Department of Health are




 5
     Section 1915 (g) bars a civil action by a prisoner proceeding in forma pauperis:

         if the prisoner has, on 3 or more prior occasions, while incarcerated or
         detained in any facility, brought an action or appeal in a court of the
         United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted,
         unless the prisoner is under imminent danger of serious physical injury.

 28 U.S.C. § 1915(g).

                                            9
Case 1:20-cv-00532-JAO-KJM Document 6 Filed 12/11/20 Page 10 of 10                             PageID #: 31




  dismissed with prejudice. Ulep may amend his pleading to name a proper

  defendant or defendants.

          (2) Ulep may file an amended pleading that cures the deficiencies in his

  claims on or before January 11, 2021.

          (3) The Clerk is directed to send Ulep a blank prisoner civil rights

  complaint form so that he can comply with the directions in this Order if he

  chooses to amend his complaint.

          (4) If Ulep fails to timely amend his pleadings or is unable to cure the

  deficiencies in his claims this suit may be AUTOMATICALLY DISMISSED

  without further notice.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaiʻi, December 11, 2020.




                                     Jill A. Otake
                                     United States District Judge




  Ulep v. State of Hawaii Department of Public Safety, et al., Civ. No. 20-00532 JAO-KJM; ORDER DISMISSING
  COMPLAINT WITH PARTIAL LEAVE TO AMEND



                                                     10
